Order entered November 16, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00577-CV

                     IN THE INTEREST OF I.P., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-00991

                                    ORDER

        Before the Court is appellee’s November 15, 2022 unopposed second motion

for extension of time to file his brief, which is currently due November 22, 2022.

We GRANT the motion and ORDER the brief filed no later than December 22,

2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE